Citation Nr: 1450557	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for the residuals of a foot injury, to include as due to cold weather.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to July 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In April 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a left knee disability and entitlement to service connection for the residuals of a foot injury, to include as due to cold weather injuries in service.  The Boards review of the record reveals that further RO action with respect to the claims on appeal is warranted. 

A. Left Knee Disability

The Veteran claims that he injured his left knee in service and that a current left knee disability is the result of such injury.  The Veteran averred during his April 2013 Board hearing that he was at repelling and mountaineering school in Korea and was doing Australian-style repels.  He explained he lost his brake hand during a repel and landed on his left side and his leg.  His knee hit first.  The Veteran stated he knew that while he was hurt, he had done something significant to his leg, but being 20 at the time, he was not going to leave school.  His knee immediately bruised up and the swelling was bad; he was in a lot of pain.  He saw the medic on hand who told him he could go back to his company to see a doctor, but he chose to take ibuprofen and use an ice bag and a wrap.  He stated this is how he has dealt with his knee ever since.  He stated he was an athlete when he was young and has put stress on his knee, but when he was 20, he had no sense as far as pain.  The Veteran stated he continued to self-medicate and self-treat until post-service when he was playing basketball with his son.  He jumped up and when he landed, he thought he had torn a ligament in his knee.  After this incident, he saw a doctor for the first time for his knee.  

The first post-service medical record relating to the left knee begin in May 2009, at which time the Veteran reported to private medical provider T.H.J. that he injured his left knee while playing basketball approximately a week ago.  The medical provider found a magnetic resonance imaging (MRI) of the Veteran's left knee revealed increased signal intensity within the lateral tibial condyle, consistent with a bone bruise and unusual sclerosis in the distal femur, possibly secondary to old trauma.  

The Veteran was afforded a VA examination in December 2010, in which the examiner stated she was unable to form an opinion as to whether the Veteran's current left knee condition was a result of repelling in 1992. 

The Veteran's private medical provider T.H.J. submitted a statement in January 2011 noting the Veteran was being treated for post-traumatic osteoarthritis and the Veteran reported a history of being injured while performing military service.  The provider stated the Veteran "expresses a desire to clarify the post-traumatic injury could quite possibly be associated with his military service".  The provider stated it seems "quite possible" the Veteran's condition is a direct result of previous trauma which could "quite possibly" have occurred during his military service.  

The Veteran was afforded another VA examination in March 2011.  The examiner stated that although a private physician's statement suggested post-traumatic changes to the left knee, to say those changes are related to his military service without any basis or interval evidence of an ongoing condition would require resorting to mere speculation.  

The Veteran's private medical provider T.H.J. submitted another statement in November 2012 noting that the Veteran recently underwent an arthroscopic chondroplasty and partial lateral meniscectomy and was noted to have severe osteoarthritis at the time of his knee arthroscopy.  He stated the Veteran continues to experience significant knee pain despite attempted corticosteroid, local anesthetic injections and oral medication.  The provider further noted the Veteran has high grade left knee arthritis and his symptoms are a direct result of his injuries associated with prior military service.  

The private medical provider did not review the Veteran's service treatment records or his file and neither the December 2010 or March 2011 VA examiner's opinions provide the Board with sufficient medical information to make a decision on these claims.  Under these circumstances, it remains unclear if he has a current disability resulting from an injury incurred in or aggravated by service.  The claim must be remanded in order to schedule a VA examination to determine whether the current pertinent diagnosis is related to the Veteran's period of active duty in the context of his reported history of sustaining a knee injury in service.  

B. Residuals of a Foot Injury, to Include as Due to Cold Weather

In an April 2013 Board hearing, the Veteran stated he was stationed in Chinchon, Korea and within a week of arriving in the country, went on a field exercise for about 60 days.  The weather was extremely cold and his feet became numb within two days of being in the field.  His feet went completely numb within about two to three days.  While he saw a field medic, he declined to leave the field exercise to receive medical treatment.  Once he returned from the field exercise, the numbness continued for two months until feeling in his feet began to come back.  Once feeling came back, he had pain, skin rashes, and his toenails starting falling off.  The Veteran stated he did not go to sick bay for this condition and did not mention it on his discharge examination.  The first time he sought treatment was three years ago because his foot condition had gradually gotten worse.  He stated he had never been anywhere else besides Korea where he was exposed to extreme cold weather. 

A November 2012 statement from the Veteran's private podiatrist, R.S.S. stated the Veteran sustained a cold exposure injury to his lower extremities in 1992 that has resulted in significant neuropathy to the extremities that has manifested itself via numbness, tingling and intractable pain.  The Veteran submitted another statement from R.S.S. in April 2013 that stated that the result of the Veteran's exposure to cold has been significant and persistent neuropathy causing intractable pain.  R.S.S. stated the question has arisen regarding whether the cold exposure could have caused the neuropathy and his opinion is a definite yes.  He elaborated that the Veteran has profound neuropathy, and suffers none of the other contributing factors that can lead to neuropathy, such as diabetes, circulatory disorder, chemical exposure, lower back related issues, medication induced neuropathy, etc.  The podiatrist stated "I believe it would be safe to make the diagnosis of neuropathy secondary to cold exposure."  The podiatrist did not review the Veteran's service treatment records or file.  Under these circumstances, it remains unclear if he has a current disability that is related to such cold weather exposure in-service.  The claim must be remanded in order to schedule a VA examination to determine whether the current pertinent diagnosis was related to the Veteran's period of active duty in the context of his reported history of sustaining a cold injury to his feet.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed left knee disability and residuals of a foot injury, to include as due to cold weather.  All indicated studies should be performed.  The claims folder should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination, and the examination report(s) should reflect that such a review was conducted.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


